USCA4 Appeal: 21-2191      Doc: 22         Filed: 10/12/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2191


        MARIA GORRASI,

                            Plaintiff - Appellant,

                     v.

        ALEX M. AZAR, II, Secretary of U.S. Department of Health and Human Services,
        National Institutes of Health,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Catherine C. Blake, Senior District Judge. (1:20-cv-02389-CCB)


        Submitted: August 26, 2022                                    Decided: October 12, 2022


        Before DIAZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Eden Brown Gaines, BROWN GAINES, LLC, Washington, D.C., for
        Appellant. Erek L. Barron, United States Attorney, Kimberly S. Phillips, OFFICE OF THE
        UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2191      Doc: 22         Filed: 10/12/2022      Pg: 2 of 4




        PER CURIAM:

               Maria Gorrasi appeals the district court’s order granting summary judgment to the

        Secretary of Health of Human Services on her discrimination, retaliation, and hostile work

        environment claims raised under Title VII of the Civil Rights Act of 1964 (Title VII), as

        amended, 42 U.S.C. §§ 2000e to 2000e-17, the Age Discrimination in Employment Act of

        1967 (ADEA), as amended, 29 U.S.C. §§ 621-634, and the Rehabilitation Act of 1973

        (RA), as amended, 29 U.S.C. §§ 701-796l. Gorrasi contends that the district court erred in

        concluding that she failed to exhaust her claim concerning a reassignment to a

        nonsupervisory position. * We affirm.

               We review the district court’s summary judgment ruling de novo, “applying the

        same legal standards as the district court and viewing all facts and reasonable inferences in

        the light most favorable to the nonmoving party.” Ballengee v. CBS Broad., Inc., 968 F.3d

        344, 349 (4th Cir. 2020). “Summary judgment is warranted ‘if the movant shows that there

        is no genuine dispute as to any material fact and the movant is entitled to judgment as a

        matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)). “A genuine question of material fact

        exists where, after reviewing the record as a whole, a court finds that a reasonable jury

        could return a verdict for the nonmoving party.”         J.D. ex rel. Doherty v. Colonial



               *
                  We briefly reject Gorrasi’s other contentions. The Secretary complied with Fed.
        R. Civ. P. 56(c), and the district court did not grant summary judgment without notice in
        contravention of Fed. R. Civ. P. 56(f). And she has waived appellate review of her
        argument that she exhausted her administrative remedies as to her hostile work
        environment claim because she failed to raise her continuing violation argument in the
        district court. See Hicks v. Ferreyra, 965 F.3d 302, 310 (4th Cir. 2020).

                                                     2
USCA4 Appeal: 21-2191      Doc: 22          Filed: 10/12/2022     Pg: 3 of 4




        Williamsburg Found., 925 F.3d 663, 669 (4th Cir. 2019) (internal quotation marks

        omitted). In conducting this inquiry, courts may not “weigh conflicting evidence or make

        credibility determinations.” Id. But “the nonmoving party must rely on more than

        conclusory allegations, mere speculation, the building of one inference upon another, or

        the mere existence of a scintilla of evidence.” Humphreys & Partners Architects, L.P. v.

        Lessard Design, Inc., 790 F.3d 532, 540 (4th Cir. 2015) (internal quotation marks omitted).

               It is well established that every Title VII plaintiff must exhaust her administrative

        remedies prior to filing suit in federal court. See Fort Bend Cnty. v. Davis, 139 S. Ct. 1843,

        1846 (2019); 42 U.S.C. § 2000e-16(c). In the case of a federal employer, the aggrieved

        party must consult with an EEO counselor at the discriminating agency within 45 days of

        any allegedly discriminatory agency action. 29 C.F.R. § 1614.105(a)(1) (2022). If this

        informal counseling does not resolve the issue, the EEO counselor must inform the

        employee in writing of her right to file a formal EEO complaint with the agency. Id.

        § 1614.105(d) (2022). After an employee receives that notice, she has 15 days to file a

        formal complaint with her employing agency. Nielsen v. Hagel, 666 F. Appx 225, 227 (4th

        Cir. 2016) (unpublished). An employee may amend her complaint at any time prior to the

        end of the investigation to include similar issues and, after requesting a hearing, can ask an

        administrative law judge to amend her complaint similarly. 29 C.F.R. § 1614.106(d)

        (2022).    The agency must acknowledge receipt of amendments in writing.                   Id.

        § 1614.106(e) (2022). “Only those discrimination claims stated in the initial charge, those

        reasonably related to the original complaint, and those developed by reasonable

        investigation of the original complaint may be maintained in a subsequent Title VII

                                                      3
USCA4 Appeal: 21-2191      Doc: 22         Filed: 10/12/2022      Pg: 4 of 4




        lawsuit.” Stewart v. Iancu, 912 F.3d 693, 705 (4th Cir. 2019) (internal quotation marks

        omitted).

               We conclude that the district court correctly found that Gorrasi did not exhaust her

        administrative remedies for the reassignment claim. Gorrasi’s handwritten letter, allegedly

        signed in May 2016, was not sufficient to show exhaustion. Gorrasi did not submit a sworn

        statement that she in fact submitted the letter to the agency. Thus, we are left to speculate

        whether she indeed submitted it or the agency received it. The regulation required the

        agency to acknowledge receipt of any amendments, but no acknowledgement of the May

        2016 letter appears in the record. While the reassignment was mentioned during the

        investigation into a different charge, those references were isolated and the reassignment

        was never addressed by the administrative law judge. Most importantly, the record shows

        that the agency received a later amendment in July and, in its letter acknowledging that

        amendment, omitted the reassignment claim in describing Gorrasi’s claims. That letter

        specifically advised Gorrasi’s counsel to contact the agency if she did not agree with the

        letter’s description of her claims. Yet Gorrasi did not respond. Nor does the record reflect

        that she remedied that silence at any other time during the administrative process. Given

        this course of events, we conclude that Gorrasi failed to exhaust her administrative

        remedies for the reassignment claim.

               Therefore, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED

                                                     4